Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-18-00290-CR

                                        Roberto ESPARZA,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014CR10325
                             Honorable Joey Contreras, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: June 13, 2018

DISMISSED FOR LACK OF JURISDICTION

           The trial court imposed sentence in the underlying cause on March 21, 2018. Because

appellant did not file a motion for new trial, the notice of appeal was due to be filed on April 20,

2018. TEX. R. APP. P. 26.2(a)(1). A motion for extension of time to file the notice of appeal was

due on May 7, 2018. TEX. R. APP. P. 26.3. Appellant filed a notice of appeal on April 26, 2018 but

did not file a motion for extension of time. Because the notice of appeal was untimely filed in this

appeal, this court ordered appellant to show cause in writing by May 30, 2018 why this appeal

should not be dismissed for lack of jurisdiction. Appellant did not file a response.
                                                                                          04-18-00290-CR


        A timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction. See Olivo

v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). A late notice of appeal may be considered

timely so as to invoke a court of appeals’ jurisdiction if (1) it is filed within fifteen days of the last

day allowed for filing, (2) a motion for extension of time is filed in the court of appeals within

fifteen days of the last day allowed for filing the notice of appeal, and (3) the court of appeals

grants the motion for extension of time. Id. Accordingly, because appellant did not file a timely

notice of appeal or request for extension of time to file a notice of appeal, this appeal is dismissed

for lack of jurisdiction. See id.

                                                     PER CURIAM

DO NOT PUBLISH




                                                   -2-